Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to the applicant’s amendment received 07/18/2022. The amendments made to the claims do not place the application in condition for allowance for the reason set forth below. Claims 1-13 remain pending.
Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 
Applicant first argues Tran fails to disclose steering, via the inner shaft [rod] 313, of a distal portion of the inner shaft [rod] 313 that is disposed out of the distal end of the catheter shaft [second catheter] 312 because Tran discloses instead that the pull-wires extend from the handle 308 through the catheter shaft [second catheter] 312 and to the distal end portion of catheter shaft [second catheter] 312 to bend or deflect the catheter shaft [second catheter] 312. However, the inner shaft [rod] 313 extends through the catheter shaft [second catheter] 312 such that bending or deflecting the catheter shaft [second catheter] 312 causes bending and deflection of the inner shaft [rod] 313 which in turn steers the distal portion of the inner shaft [rod] 313 that is disposed out of the distal end of the catheter shaft [second catheter] 312. Therefore, it is the examiner’s position that Tran discloses steering, via the inner shaft [rod] 313, of a distal portion of the inner shaft [rod] 313 that is disposed out of the distal end of the catheter shaft [second catheter] 312 as claimed.
Applicant then states Tran fails to disclose a steerable distal portion of a rod that is disposed out of the distal end of the second catheter, and an extracorporeal rod-controller that is operably coupled, via the rod, to the steerable distal portion of the rod such that operating the extracorporeal rod-controller steers the steerable distal portion of the rod. However, it is the examiner’s position that Tran discloses a rod (313) having a steerable distal portion and extending through the second catheter (312) and out of a distal end of the second catheter (312) such that the steerable distal portion of the rod (313) is disposed out of the distal end of the second catheter (for example, see Figure 32 and paragraphs 137-138 describing the deflection of 312, thus deflecting 313 since 313 runs through 312, such that the distal portion of 313 that extends out of 312 is steered; see also paragraph 96 describing the steerable section of the device is able to conform to the shape of the aortic arch, thus all the shafts in the steerable section bend or deflect in order to conform to the shape of the aortic arch), and an extracorporeal rod-controller (308) coupled to a proximal portion of the rod (for example, see Figure 32 and paragraph 130), and operably coupled, via the rod (313), to the steerable distal portion of the rod (for example, see Figure 32) such that operating the extracorporeal rod-controller (308) steers the steerable distal portion of the rod (via bending or deflection of the steerable section; see also for example, see paragraphs 133-138 for description of the deflection mechanism).
Applicant also argues Tran fails to disclose a rod having a steerable portion onto which the prosthetic valve is compressed. However as discussed above, Tran’s rod (313) has a steerable distal portion as claimed and the prosthetic valve is compressed onto the steerable distal portion of the rod (313) as claimed (for example, see paragraph 131 and Figures 32 and 33 in which the prosthetic valve is compressed on 313 between stops 318 and 320).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 509.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (“comprising” and “comprises”).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 10, and 11 are objected to because of the following informalities: typographical errors. 
Line 4 of claim 1 should be amended as follows “a second catheter[[,]] extending through the first catheter”
Claims 10 and 11 should be amended as follows “in the delivery state” as is recited in independent claim 1.
Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,524,910. 
Although the claims at issue are not identical, they are not patentably distinct from each other because examined application claims 1-4, 7, and 10 would have been anticipated by the patent claims and examined application claims 5 and 6 would have been obvious over the patent claims. Specifically, the patent claims also recite a first catheter (claim 3), a second catheter (claim 3), a rod having a steerable distal portion (claim 1), an extracorporeal rod controller (claim 1), a prosthetic valve comprising a first frame and a second frame coupled to the first frame (claim 1), a sheath (claim 2), and a plurality of restraints (claim 4). With further respect to examined application claims 5 and 6, it would have been obvious to one having ordinary skill in the art to have formed the patent’s claimed sheath from a low-friction material, such as polytetrafluoroethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claims 8, 9, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,524,910 as applied to the claims above, and further in view of  in view of Zacharias (US Pub. No. 2009/0082844).
Regarding claim 8, the patent claims recite the claimed invention except for the prosthetic valve comprising a plurality of snares, in the delivery state, each of the plurality of snares is disposed against the valve body, in an expanded state of the prosthetic valve, the snares protrude radially outward from the valve body. Zacharias also discloses a prosthetic implant comprising a body (for example, see Figures 1-4). Zacharias teaches the prosthetic implant comprises a plurality of snares (43), in the delivery state, each of the plurality of snares (43) is disposed against the body (for example, see Figure 2), in an expanded state of the prosthetic valve, the snares protrude radially outward from the valve body (for example, see Figure 3, and paragraphs 34-38) in order to engage tissue to prevent migration of the implant (for example, see paragraph 32). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the patent’s claimed prosthetic valve with a plurality of snares as taught by Zacharias. Doing so would enhance securement and reduce the risk of the prosthetic valve migrating after deployment. It is noted that the patent’s claimed delivery tool is capable of deploying the modified prosthetic valve by transitioning from the delivery state, by intracorporeally transitioning the prosthetic valve toward the expanded state via an intermediate state of the prosthetic valve in which each of the plurality of snares is exposed from the sheath by the sheath having been slid off of the snares, and protrudes radially outward from the valve body at an acute angle with respect to the valve body, at least part of the valve body remains compressed onto the rod and disposed within the sheath (for example, by only partially retracting the sheath to expose only the second frame valve body comprising the snares while maintaining the rest of the prosthetic valve covered by the sheath).
Regarding claim 9, it would have been obvious to one having ordinary skill in the art to have formed the patent’s claimed prosthetic valve from a shape memory material configured to automatically transition from the delivery state toward the expanded state via the intermediate state, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 11, the patent claims recite a restraint restraining the first frame and a restraint restraining the second frame [valve body] (claim 4). The patent claims fail to recite the prosthetic valve comprises a plurality of snares and a restraint restraining the snares. Zacharias also discloses a prosthetic implant comprising a body (for example, see Figures 1-4). Zacharias teaches the prosthetic implant comprises a plurality of snares (43) in order to engage tissue to prevent migration of the implant (for example, see paragraph 32). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the patent’s claimed prosthetic valve with a plurality of snares as taught by Zacharias. Doing so would enhance securement and reduce the risk of the prosthetic valve migrating after deployment. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the patent’s claimed device with an additional restraint restraining the plurality of snares in order to also maintain the snares in the compressed state.
Regarding claim 12, the patent’s claimed apparatus as modified is configured such that, while the second restraint restrains the second frame, and the third restraint restrains the first frame, disengaging the first restraint allows the snares to extend radially away from the second frame (see also claims 1-7).
Regarding claim 13, the patent’s claimed apparatus as modified is configured such that unsheathing the prosthetic valve and the restraints facilitates controllable disengagement of the restraints from the prosthetic valve (see also claims 1-7).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al. (US Pub. No. 2013/0030519).
Regarding claim 1, Tran discloses an apparatus comprising a delivery tool comprising a first catheter (310), a second catheter (312) extending through the first catheter such that a steerable portion of the second catheter extends out of a distal end of the first catheter (for example, see Figure 32), and a rod (313) having a steerable distal portion and extending through the second catheter (312) and out of a distal end of the second catheter (312) such that the steerable distal portion of the rod (313) is disposed out of the distal end of the second catheter (for example, see Figure 32 and paragraphs 137-138 describing the deflection of 312, thus deflecting 313 since 313 runs through 312, such that the distal portion of 313 that extends out of 312 is steered; see also paragraph 96 describing the steerable section of the device is able to conform to the shape of the aortic arch, thus all the shafts in the steerable section bend or deflect in order to conform to the shape of the aortic arch), and an extracorporeal rod-controller (308) coupled to a proximal portion of the rod (for example, see Figure 32 and paragraph 130), and operably coupled, via the rod (313), to the steerable distal portion of the rod (for example, see Figure 32) such that operating the extracorporeal rod-controller (308) steers the steerable distal portion of the rod (via bending or deflection of the steerable section; see also for example, see paragraphs 133-138 for description of the deflection mechanism), and a prosthetic valve (for example, see Figures 56 and 57) comprising a first frame (top frame), and a second frame (bottom frame) coupled to the first frame, wherein the apparatus has a delivery state in which (i) the prosthetic valve is compressed onto the steerable distal portion of the rod distal to the distal end of the second catheter (for example, see paragraph 131 and Figures 32 and 33 in which the prosthetic valve is compressed on 313 between stops 318 and 320), and (ii) the prosthetic valve is transfemorally and transseptally advanceable into a left atrium of a heart of a subject by transfemorally and transseptally advancing the delivery tool (for example, see abstract and paragraph 8).
Regarding claim 2, Tran discloses the first catheter (310) defines a lumen that has an internal diameter (lumen through which 312 is inserted; for example, see Figure 32), and the second catheter (312) has an external diameter that is smaller than the internal diameter of the first catheter (in order to be inserted therethrough; for example, see Figure 32), and in the delivery state, the prosthetic valve has a compressed width that is greater than the internal diameter of the first catheter (for example, see Figures 32 and 33, wherein the stops 318 and 320 are larger than the internal diameter of 310 and paragraph 131, which also points to Figure 47A for illustration, and paragraph 148 describing the prosthetic valve being equivalent in diameter to the stops when crimped, thus the prosthetic valve has a compressed width greater than the internal diameter of the first catheter as claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tran.
Regarding claim 3, Tran fails to disclose the delivery tool of the embodiment depicted in Figures 32 and 33 further comprises a sheath, and in the delivery state the prosthetic valve is disposed within the sheath, and the prosthetic valve is transfemorally and transseptally advanceable into the left atrium by transfemorally and transseptally advancing the delivery tool while the prosthetic valve is (i) compressed onto the steerable distal portion of the rod, distal to the distal end of the second catheter, and (ii) disposed within the sheath. However, Tran teaches an alternate embodiment in which instead of utilizing a balloon to expand a balloon expandable valve, the valve may be self-expandable and retained by a sheath in the radially compressed state for delivery through the body (for example, see paragraph 117). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced Tran’s balloon and balloon expandable valve of Figures 32 and 33 with the alternate self-expandable valve and sheath as taught in paragraph 117 such that in the delivery state the prosthetic valve is disposed within the sheath, and the prosthetic valve is transfemorally and transseptally advanceable into the left atrium by transfemorally and transseptally advancing the delivery tool while the prosthetic valve is (i) compressed onto the steerable distal portion of the rod, distal to the distal end of the second catheter, and (ii) disposed within the sheath as taught by Tran. Doing so would have yielded an equivalent apparatus for safely and effectively repairing/replacing a heart valve.
Regarding claim 4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sheath with sufficient flexibility to passively bend in response to steering of the rod so that it does not prevent the steerable section of the device from bending/deflecting.
Regarding claim 5, Tran discloses the technique of forming concentric, slidable shafts from low friction materials (for example, Teflon) in order to minimize sliding friction (for example, see paragraph 90). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the sheath from a low-friction material as doing so would minimize sliding friction between the sheath and the valve and/or the first and second catheters.
Regarding claim 6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the sheath from a low-friction material, such as polytetrafluoroethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regrading claim 7, Tran discloses the sheath is intracorporeally slidable off of the prosthetic valve so as to expose the prosthetic valve within the heart of the subject (for example, see paragraph 117).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tran as applied to claim 7 above, and further in view of Zacharias (US Pub. No. 2009/0082844).
Regarding claim 8, Tran discloses the second frame comprises a valve body (for example, see Figures 56 and 57). However, Tran fails to disclose the prosthetic valve comprises a plurality of snares, in the delivery state, each of the plurality of snares is disposed against the valve body, in an expanded state of the prosthetic valve, the snares protrude radially outward from the valve body. Zacharias also discloses a prosthetic implant comprising a body (for example, see Figures 1-4). Zacharias teaches the prosthetic implant comprises a plurality of snares (43), in the delivery state, each of the plurality of snares (43) is disposed against the body (for example, see Figure 2), in an expanded state of the prosthetic valve, the snares protrude radially outward from the valve body (for example, see Figure 3, and paragraphs 34-38) in order to engage tissue to prevent migration of the implant (for example, see paragraph 32). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Tran’s prosthetic valve with a plurality of snares as taught by Zacharias. Doing so would enhance securement and reduce the risk of the prosthetic valve migrating after deployment. Tran as modified discloses the delivery tool is configured to deploy the prosthetic valve by transitioning from the delivery state, by intracorporeally transitioning the prosthetic valve toward the expanded state via an intermediate state of the prosthetic valve in which each of the plurality of snares is exposed from the sheath by the sheath having been slid off of the snares, and protrudes radially outward from the valve body at an acute angle with respect to the valve body, at least part of the valve body remains compressed onto the rod and disposed within the sheath (for example, by only partially retracting the sheath to expose only the second frame valve body comprising the snares while maintaining the rest of the prosthetic valve covered by the sheath).
Regarding claim 9, Tran as modified discloses the prosthetic valve comprises a shape memory material configured to automatically transition from the delivery state toward the expanded state via the intermediate state (for example, Nitinol, see Tran’s paragraph 117).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tran as applied to claim 7 above, and further in view of Chobotov (US Pub. No. 2014/0194970).
Tran discloses the sheath is further configured to be drawn proximally, relative to the prosthetic valve, thereby unsheathing the prosthetic valve (for example, see paragraph 117). However, Tran fails to disclose in the compressed [delivery] state, a plurality of restraints restrain the prosthetic valve, the sheath unsheathing the restraints as it is drawn proximally, and each of the plurality of restraints is configured to be controllably disengaged from the prosthetic valve. Chobotov also discloses a prosthetic implant (108) and sheath (104; for example, see Figure 2). Chobotov teaches in the compressed [delivery] state, a plurality of restraints (110) restrain the prosthetic implant (for example, see Figure 2), the sheath (104) configured to be drawn proximally, relative to the prosthetic implant, thereby unsheathing the prosthetic implant and the restraints (for example, see Figures 1 and 2), and each of the plurality of restraints (110) is configured to be controllably disengaged from the prosthetic implant (via 112s) in order to enable a controlled and staged release of the prosthetic implant (for example, see paragraph 53). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Tran’s device with a plurality of restraints that restrain the prosthetic valve in the compressed [delivery] state as taught by Chobotov, such that drawing the sheath proximally also unsheathes restraints, wherein each of the plurality of restraints is configured to be controllably disengaged from the prosthetic valve as taught by Chobotov. Doing so would have enabled a controlled and staged release of the valve, thus facilitating optimal deployment.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tran and Chobotov as applied to claim 10 above, and further in view of Zacharias (US Pub. No. 2009/0082844).
Regarding claim 11, Tran as modified by Chobotov further discloses the second frame defining a valve body (for example, see Tran’s Figures 56 and 57). Tran as modified by Chobotov fails to disclose the prosthetic valve comprises a plurality of snares. Zacharias also discloses a prosthetic implant comprising a body (for example, see Figures 1-4). Zacharias teaches the prosthetic implant comprises a plurality of snares (43) in order to engage tissue to prevent migration of the implant (for example, see paragraph 32). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Tran’s prosthetic valve with a plurality of snares as taught by Zacharias. Doing so would enhance securement and reduce the risk of the prosthetic valve migrating after deployment. 
With further respect to claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, in the compressed state, a first restraint of the plurality of restraints (110s) restraining the snares, a second restraint of the plurality of restraints (110s) restraining the valve body, and a third restraint of the plurality of restrains (110s) restraining the first frame, as doing so would enable a controlled and staged release (as taught by Chobotov) of the snares, valve body, and first frame as desired and/or needed during a procedure, thus facilitating optimal deployment of the prosthetic heart valve.
Regarding claim 12, Tran as modified by Chobotov and Zacharias discloses the apparatus is configured such that, while the second restraint restrains the second frame, and the third restraint restrains the first frame, disengaging the first restraint allows the snares to extend radially away from the second frame (for example, by only retracting 112 of the first restraint 110 to only release first restraint such that only the snares extend as the second and first frames remain restrained by their respective restraint).
Regarding claim 13, Tran as modified by Chobotov and Zacharias discloses the apparatus is configured such that unsheathing the prosthetic valve and the restraints facilitates controllable disengagement of the restraints from the prosthetic valve (for example, see the teachings of Chobotov in paragraph 53 with respect to the function of 110s/112s).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 21, 2022